Exhibit 10.26

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

by and between

NETLOGIC MICROSYSTEMS, INC.

(“Purchaser”)

and

CYPRESS SEMICONDUCTOR CORPORATION

(“Seller”)

dated as of August 29, 2007



--------------------------------------------------------------------------------

Schedules    Schedule 2.1    Acquired Products and Acquired Assets
Schedule 2.1(a)    Registered Intellectual Property Schedule 2.1(d)    Other
Personal Property Schedule 2.5    Assigned Contracts Schedule 2.8   
Nonassignable Assets Schedule 2.10    Purchase Price Allocation Schedule 3.4(a)
   Certain Violations Schedule 3.4(b)    Seller Consents Schedule 3.5   

Permitted Encumbrances

Schedule 3.6    Other Personal Property Schedule 3.7    Compliance With Laws;
Litigation Schedule 3.10(a)    Cross-License Agreements Schedule 3.10(b)    IP
and Other Contracts Schedule 3.10(c)    Restricted Software Schedule 3.10(d)   
Source Code Obligations Schedule 3.10(e)    Intellectual Property Matters
Schedule 3.11    Unaudited Financials Schedule 3.12    Material Contracts
Schedule 3.13    Inventory Schedule 3.14(a)    Customers Schedule 3.14(b)   
Suppliers and Vendors Schedule 4.3(b)    Purchaser Consents Exhibits    Exhibit
A    License Agreement

 

i



--------------------------------------------------------------------------------

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

THIS AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS (this “Agreement”) is made as
of August 29, 2007 by and among Cypress Semiconductor Corporation, a Delaware
corporation, having its principal office at 198 Champion Court, San Jose, CA
95134 (“Seller”), and NetLogic Microsystems, Inc., a Delaware corporation,
having its principal office at 1875 Charleston Road, Mountain View, CA 94043
(“NetLogic US”) and NetLogic Microsystems International Limited, a British
Virgin Island corporation, with offices at C/O Appleby Corporate Services (BVI)
Limited, Palm Grove House, PO Box 3190, Road Town, Tortola, British Virgin
Islands (“NetLogic International”).

RECITALS

A. Seller and NetLogic US entered into that certain Agreement for the Purchase
and Sale of Assets, dated January 25, 2006, as amended on February 15, 2006 (the
“2006 Agreement”), pursuant to which NetLogic US acquired the majority of
Seller’s then existing network search engine (NSE) business.

B. Under the 2006 Agreement, Seller excluded from the sale certain of its
existing and future NSE products (the “2006 Retained Products”), which allowed
Seller to continue to design, develop, manufacture, sell and distribute,
directly or indirectly, such 2006 Retained Products.

C. NetLogic US now desires to acquire such 2006 Retained Products (excluding the
2007 Retained Products (as defined below) identified in this Agreement) from
Seller (the “Acquired Products”), along with any related assets (except the
Inventory (as defined below) to be purchased by NetLogic International
hereunder), and Seller desires to sell, transfer, convey and assign to Purchaser
the Acquired Products, including any related assets identified by Seller, for
the purchase price and upon the terms and subject to the conditions contained in
this Agreement.

D. NetLogic International desires to acquire the Inventory (as defined below)
identified in this Agreement, and Seller desires to sell, transfer, convey and
assign the Inventory to NetLogic International for the cost of such Inventory
(net of reserves) and upon the terms and subject to the conditions contained in
this Agreement

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
in this Agreement and intending to be legally bound by this Agreement, the
parties to this Agreement hereby agree as follows:

1. Definitions

1.1 Defined Terms. For the purposes of this Agreement, the following words and
phrases shall have the following meanings:

“Acquired Assets” has the meaning assigned by Section 2.1.

“Acquired Products” has the meaning assigned by Recital C, the specifics of
which are set forth on Schedule 2.1.



--------------------------------------------------------------------------------

“Affiliate” of a Person means any Person controlling, controlled by, or under
common control with, such Person. For purposes of this definition, “control”
means the power to direct the management and policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.

“Agreement” has the meaning assigned by the introduction.

“Assigned Contracts” means all Contracts listed on Schedule 2.5.

“Assumed Liabilities” has the meaning assigned by Section 2.3.

“Audited Financial Statements” has the meaning assigned by Section 5.6.

“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in California or any other day on which the principal offices of
either Seller or Purchaser are closed, whether in accordance with established
company policy or as a result of unanticipated events, and which began at 12:01
a.m. and ends at midnight on such day.

“Business Records” has the meaning assigned by Section 2.1(e).

“Cash Payment” has the meaning assigned by Section 2.7.

“Closing” has the meaning assigned by Section 2.6.

“Closing Date” has the meaning assigned by Section 2.6.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” has the meaning assigned by Section 6.3(a).

“Confidentiality Agreement” has the meaning assigned by Section 6.1.

“Consultant Confidentiality Agreements” has the meaning assigned by
Section 3.8(b).

“Contract” means any agreement, contract, lease, license, promissory note,
conditional sales contract, indenture, mortgage, deed of trust, commitment,
undertaking, instrument or arrangement of any kind, whether or not in writing,
under which (in each case) any obligation is legally enforceable against any
Person, asset or right. Without limiting the generality of the foregoing, any
agreement, commitment, undertaking or arrangement of any kind with a
Governmental Agency shall constitute a “Contract” whether it was entered into
voluntarily or pursuant to applicable law or in settlement of a claim or
possible claim by such Governmental Agency, or otherwise.

“Employee Confidentiality Agreements” has the meaning assigned by
Section 3.8(b).

“Encumbrance” means any encumbrance of any kind whatsoever, including, without
limitation, any security interest, mortgage, deed of trust, lien, judgment,
hypothecation, pledge, Tax lien, rent, assessment, mechanic’s or materialmen’s
lien, assignment, easement, servitude, right-of-way, restriction, tenancy,
encroachment or burden or any other right, license or claim of any Third Party
affecting the Acquired Assets or any restrictive covenant or other agreement,
restriction or limitation on the ownership, use or disposition of any Acquired
Assets.

 

2



--------------------------------------------------------------------------------

“Excluded Assets” has the meaning assigned by Section 2.2.

“Excluded Liabilities” has the meaning assigned by Section 2.4.

“Governmental Body” means any court, government (foreign, federal, state or
local), department, commission, board, agency, bureau, official or other
regulatory, administrative or governmental authority.

“Governmental Permits” means all governmental permits and licenses, certificates
of inspection, approvals or other authorizations issued to Seller or any of its
Subsidiaries by a Governmental Body which are necessary or desirable for the
use, enjoyment or exploitation of, or other derivation of the benefits from, the
Acquired Assets.

“Indemnified Party” means the party seeking indemnification under Article 7 and
any director, officer, stockholder, Affiliate or any successors or assignees of
such party.

“Indemnifying Party” means the party against whom indemnification under Article
7 is sought.

“Intellectual Property Assets” means all worldwide proprietary information and
intellectual property rights of Seller that are primarily used in or for the
Acquired Products, excluding those intellectual property rights and assets
previously transferred to Purchaser pursuant to the 2006 Agreement.

“Inventory” has the meaning assigned by Section 2.1(c).

“IP Contracts” means those Contracts as described in Section 3.10(b).

“IRS” means the U.S. Internal Revenue Service.

“License Agreement” means that certain Amendment No. 1 to Intellectual Property
Cross-License Agreement, of even date herewith, by and between Cypress
Semiconductor Corporation and NetLogic Microsystems, Inc.

“Losses” has the meaning assigned by Section 7.2(a).

“Net Inventory” means net Inventory (reduced by related inventory reserves) as
of the Closing Date to be provided by Seller pursuant to Section 5.8.

“Nonassignable Assets” has the meaning assigned by Section 2.8.

“Non-Paying Party” has the meaning assigned by Section 5.4(b).

“Non-Transfer Tax Paying Party” has the meaning assigned by Section 2.9.

“Other Personal Property” has the meaning assigned by Section 2.1(d).

 

3



--------------------------------------------------------------------------------

“Other Transaction Documents” means the License Agreement and Transition
Services Agreement (as defined below), of even date herewith, between Seller and
Purchaser, and the instruments of transfer or conveyance contemplated by and
delivered at the Closing.

“Paying Party” has the meaning assigned by Section 5.4(b).

“Permitted Encumbrances” means (i) Encumbrances for Taxes that are not yet due
and payable, (ii) Encumbrances to secure obligations to landlords, lessors or
rentors under leases or rental agreements (all of which Encumbrances are listed
on Schedule 3.5), (iii) Encumbrances made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance or similar programs
mandated by applicable law, (iv) Encumbrances in favor of carriers,
warehousemen, mechanics and materialmen, to secure claims for labor, materials
or supplies and other like items, (v) Encumbrances in favor of customers and
revenue authorities arising as a matter of applicable law to secure payments of
customs duties in connection with the importation of goods, and (vi) any
Encumbrances that do not materially and adversely affect Purchaser’s use,
enjoyment or exploitation of, or otherwise derive the benefits from, any
Acquired Assets and are listed on Schedule 3.5.

“Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust or other entity, or any government or
regulatory, administrative or political subdivision or agency, department or
instrumentality thereof.

“Purchase Price” means the total consideration actually paid by Purchaser for
the Acquired Assets pursuant to Section 2.7.

“Purchaser” shall mean (a) NetLogic US with respect to all Acquired Assets and
Acquired Products, except Inventory, and (b) NetLogic International with respect
to Inventory.

“Registered Intellectual Property” has the meaning assigned by Section 2.1(a).

“2007 Retained Products” has the meaning assigned by Section 2.2(b).

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning assigned by the introduction.

“Straddle Period Taxes” has the meaning assigned by Section 5.4(b).

“Subsidiary” means any Person (other than an individual) in which another Person
(other than an individual), or the ultimate parent of such other Person, owns
directly or indirectly more than 50 percent of the total voting power for
purposes of electing directors or other managers or more than 50 percent of the
partnership interests in the case of a partnership, except in the case of
Seller, Subsidiary shall not include SunPower Corporation or Silicon Light
Machines.

 

4



--------------------------------------------------------------------------------

“Tax” or “Taxes” means, or shall refer or relate to, any and all taxes, charges,
fees, levies, imposts and other assessments, including, without limitation, all
income, sales, use, goods and services, value added, capital, capital gains,
alternative, net worth, transfer, profits, withholding, payroll, excise,
franchise, real property and personal property taxes, and any other taxes,
customs duties, fees, assessments or similar charges in the nature of a tax
including, without limitation, unemployment and employment insurance payments
and workers’ compensation premiums, together with any installments with respect
thereto, and any interest, fines and penalties imposed by any Governmental Body
(including, without limitation, federal, state, provincial, municipal and
foreign governmental authorities), and whether disputed or not.

“Third Party” means any Person not an Affiliate of the other referenced Person
or Persons; provided that, as used in Sections 7.2, 7.3, 7.5 and 7.7, the term
“Third Party” shall be deemed to include and refer to an Affiliate of the
Indemnifying Party.

“Third-Party Claim” has the meaning assigned by Section 7.3(a).

“Transfer Taxes” has the meaning assigned by Section 2.9.

“Transfer Tax Paying Party” has the meaning assigned by Section 2.9.

“Transition Services Agreement” means that certain Transition Services
Agreement, of even date herewith, among Cypress Semiconductor Corporation,
NetLogic Microsystems, Inc. and NetLogic Microsystems International Limited.

“Unaudited Financials” has the meaning assigned by Section 3.11.

1.2 Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

Schedules and Exhibits. The Schedules and Exhibits attached to this Agreement
shall be construed with and as an integral part of this Agreement to the same
extent as if the same had been set forth verbatim in this Agreement.

 

5



--------------------------------------------------------------------------------

2. Purchase and Sale of Products and Assets

2.1 Acquired Products and Assets. Upon the terms and subject to the conditions
of this Agreement and in reliance on the representations and warranties
contained in this Agreement, on the Closing Date, Seller, on behalf of itself
and its Subsidiaries, agrees to sell, transfer, assign, convey and deliver to
Purchaser, and Purchaser agrees to purchase, acquire and accept from Seller and
its Subsidiaries, all of Seller’s and its Subsidiaries’ right, title and
interest (whether beneficial or of record) in, to and under the Acquired
Products and the Acquired Assets (as defined below in this section 2.1), along
with any assets of Seller primarily used in or for the Acquired Products and the
Acquired Assets, as the same shall exist on the Closing Date, free and clear of
any Encumbrance (other than Permitted Encumbrances). For purposes of this
Agreement and except as otherwise provided in Section 2.2, “Acquired Assets”
shall mean those assets, properties and rights set forth or described in
subsections (a) through (h) below and set forth on Schedule 2.1, inclusive,
subject to such modification and changes to the identified Schedules as are
agreed to by the parties, consistent with the terms of this Agreement and are
necessary to reflect all of the Acquired Assets as of the Closing Date,
including, without limitation:

(a) Intellectual Property Assets, including without limitation; (i) all patents,
patent rights, copyrights and works of authorship in any media (including,
without limitation, computer programs, software and applications therefor
(including, without limitation, source code and object code, development
documentation, programming tools, drawings, specifications, test software, laser
programs, sort programs, packaged unit test programs, characterization programs
and data)), labels and other trade rights, product displays, know-how,
inventions, invention disclosures, discoveries, improvements, designs, design
rights, masks, mask works, circuit designs, algorithms, behavior models,
hardware description language models, proprietary design tools, tooling, dies,
molds, layouts, test keys, cells, databases, libraries, customer lists, trade
secrets, technology, formulae, recipes, shop rights, development
work-in-process, graphics, artwork, photography, advertising and promotional
materials, trademarks, service marks, trade names, brand names, domain names,
logos, trade dress, source indicators, and other proprietary or confidential
technology and information, including, without limitation, all such intellectual
property identified on Schedule 2.1(a), in each case, (x) including, without
limitation, all authors’, moral, common law and other rights to any of the
foregoing, and (y) whether or not registrable, patentable or copyrightable;
(ii) all patent, copyright, trademark and other registrations, applications and
other recordings with any Governmental Body for or related to any of the
intellectual property described in clause (i), including, without limitation,
those listed on Schedule 2.1(a) (including, without limitation, a list of
jurisdictions of any such registrations) (collectively, “Registered Intellectual
Property”); and (iii) all rights to obtain renewals, extensions, continuations,
continuations-in-part, reissues, re-examinations, divisions or similar legal
protections for any Registered Intellectual Property;

(b) all of Seller’s and its Subsidiaries’ rights under all Assigned Contracts;

(c) all units of the Acquired Products , including, without limitation, all
inventory, raw materials, work-in-process, finished goods, supplies, and parts
specifically and solely intended for use with the Acquired Products on hand as
of the Closing Date, including those listed on Schedule 3.13 (collectively,
“Inventory”)

(d) all software design tools, supplies and other tangible personal property
(including, without limitation, masks, test boards, load boards, probe cards and
burn-in boards), wherever located, primarily used in or for the Acquired
Products, but not including any equipment or machinery (collectively, the “Other
Personal Property”) as set forth in Schedule 2.1(d);

 

6



--------------------------------------------------------------------------------

(e) all books and records of Seller and its Subsidiaries (including, without
limitation, all Contracts, reports of examination and other records and
information, including, without limitation, on discs, tapes and other
data-storing media) primarily relating to the Acquired Products (collectively,
“Business Records”);

(f) all past, present and future claims, counterclaims, causes of action, choses
in action, rights of recovery, rights of set off, and rights of recoupment
(including, without limitation, any such item relating to the payment of Taxes,
other than Taxes levied with respect to the income of Seller generally), which
may be asserted against any Third Party by Seller or its Subsidiaries with
respect to (i) any Intellectual Property Assets, (ii) any Acquired Products but
only to the extent arising from circumstances existing after the Closing Date
and (iii) related to Purchaser’s title to any Acquired Assets, including,
without limitation, the right to receive all proceeds and damages therefrom, to
the extent transferable to Purchaser;

(g) all Governmental Permits, to the extent transferable to Purchaser;

(h) all goodwill of or relating to any of the foregoing, together with the right
to represent to Third Parties that Purchaser is the owner to any and all of the
forgoing.

2.2 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
Seller shall retain and not transfer, and Purchaser shall not purchase or
acquire, any of the following assets, properties or rights of Seller or its
Subsidiaries (collectively, the “Excluded Assets”):

(a) all assets, properties and rights of any kind (other than the Intellectual
Property Assets) not primarily used in or for the Acquired Products;

(b) Seller’s TCAM1, TurboCAM and Toy CAM products, including any asset, property
or right of any kind related thereto (other than the intellectual property
rights and assets acquired by Purchaser in the 2006 Agreement), which consist of
parts having densities of no more than 4.5 megabits and sold, directly or
indirectly, only to Seller’s sole existing customer for such products as of the
date of this Agreement, including, without limitation, all related inventory,
work-in-process, masks and finished goods, tools, equipment, and finished goods,
supplies, parts and other tangible personal property related primarily to the
foregoing (collectively, the “2007 Retained Products”);

(c) all proprietary information and intellectual property rights that are not
exclusively or primarily used in the Acquired Products (other than the
intellectual property rights and assets acquired by Purchaser in the 2006
Agreement and that certain Cross-License Agreement, dated February 15, 2006, by
and between Seller and NetLogic US (the “2006 Cross-License”)); and

(d) all manufacturing machines, automatic test equipment and other equipment and
machinery, including equipment and machinery for manufacturing, sorting,
testing, packaging and quality assurance (except as identified in
Section 2.1(d)) and all manufacturing and process-related intellectual property,
in each case, whether or not used in connection with the Acquired Products, the
2007 Retained Products or otherwise.

 

7



--------------------------------------------------------------------------------

(e) all uncollected trade accounts receivable and miscellaneous receivables from
the sale or other disposition of any Acquired Products or Inventory and the
license or other disposition of any intellectual property related to the
Acquired Assets, whether billed or unbilled.

2.3 Assumed Liabilities. On the terms and subject to the conditions and
exceptions contained in this Agreement, as of the Closing Date, Purchaser agrees
to assume only (i) the obligations of Seller and its Subsidiaries under each
Assigned Contract listed on Schedule 2.5 that accrue and are required to be
performed after the Closing, (ii) any liability (except any warranty obligations
stemming from Products shipped prior to Closing) from Purchaser’s possession or
use of the Acquired Assets, including Purchaser’ design, development,
manufacture, sale or distribution of the Acquired Products, that accrues after
the Closing, (collectively, the “Assumed Liabilities”); and Purchaser does not
assume and will not be responsible or liable for any other liabilities of Seller
or any of its Subsidiaries, including, without limitation, any Excluded
Liabilities.

2.4 Excluded Liabilities. Notwithstanding anything to the contrary contained in
this Agreement, other than the Assumed Liabilities, Purchaser will not assume or
be liable or otherwise be obligated to pay, perform or otherwise discharge, and
Seller will retain and remain responsible for all of its debts, liabilities and
obligations of any nature whatsoever with respect to any event, occurrence,
circumstance or condition arising or occurring prior to or through the Closing
(whether such liabilities become known prior to, on or after the Closing Date),
whether accrued or unaccrued, whether absolute or contingent, whether known or
unknown, whether due or to become due and whether related to the Acquired Assets
or otherwise, and regardless of when asserted (collectively, the “Excluded
Liabilities”). The Excluded Liabilities shall include, without limitation, any
liabilities or obligations in respect of Excluded Assets.

2.5 Assumption of Assigned Contracts. At the Closing, to the extent assignable,
Seller shall assign to Purchaser all of Seller’s and its Subsidiaries’ rights,
and Purchaser shall agree to assume all of the Assumed Liabilities (which have
not been waived or excused prior to the Closing Date), under each of the
Assigned Contracts, and Seller shall provide all Third Party notices and consent
required under the terms of each such Assigned Contract. On Schedule 2.5, each
Assigned Contract is identified by the date of the Assigned Contract and the
other Person(s) party to such Assigned Contract(s). To the extent any such
information set forth on Schedule 2.5 is later determined by Seller to be
inaccurate in any material respect, Seller shall promptly notify Purchaser of
any such inaccuracy.

2.6 Closing Date. Upon the terms of this Agreement, the closing of the sale of
the Acquired Assets and Acquired Products and the assumption of the Assumed
Liabilities contemplated by this Agreement (the “Closing”) shall occur at the
headquarters of Seller at 198 Champion Court, San Jose, CA 95134 on the date of
this Agreement (such date and time being referred to in this Agreement as the
“Closing Date”).

2.7 Purchase Price. In consideration of and subject to the transactions
contemplated by this Agreement, NetLogic US shall pay to Seller $12,000,000 (the
“Cash Payment”) and NetLogic International shall pay to Seller the cost of
Inventory (net of reserves) as set forth on Schedule 3.13, without mark-up,
payable on the Closing Date.

 

8



--------------------------------------------------------------------------------

2.8 Nonassignable Assets. Nothing in this Agreement shall be construed as an
attempt or agreement to assign any Acquired Asset which by its terms or by law
is nonassignable, or is nonassignable without the consent of any Third Party,
unless and until a consent shall be given from the party whose consent would be
required (“Nonassignable Assets”). Each of the Nonassignable Assets is listed on
Schedule 2.8. Seller agrees to cooperate with Purchaser at its request and use
Seller’s reasonable best efforts to promptly obtain each such consent at
Seller’s expense. As of and from the Closing Date, Seller will promptly arrange
for the transfer of title to Purchaser of each of the Nonassignable Assets, as
soon as possible by, among other steps, paying in full all amounts due under any
Contracts to which any of the Nonassignable Assets is subject. Until title to
all of the Nonassignable Assets are transferred to Purchaser, Seller authorizes
Purchaser, to the extent permitted by applicable law and the terms of the
applicable Nonassignable Asset(s), at Purchaser’s option and expense, to perform
all the obligations and receive all the benefits of Seller under the applicable
Nonassignable Asset(s) and appoints Purchaser as its attorney-in-fact to act in
its name on its behalf with respect to such Nonassignable Assets.

2.9 Taxes. The Purchase Price shall be exclusive of any sales, transfer, excise
or use Taxes thereon, and Purchaser agrees to pay all applicable foreign,
federal, state and local sales, transfer, excise, value added, use, duties,
stamp fees, tariffs or other similar Taxes and all recording and filing fees
(collectively, the “Transfer Taxes”), whether levied on Seller or Purchaser,
that are payable by reason of the sales, transfers, leases, rentals, licenses
and assignments contemplated by this Agreement. The party required by law to pay
such Transfer Taxes (the “Transfer Tax Paying Party”), to the extent such
payment exceeds the obligation of the Transfer Tax Paying Party hereunder, shall
provide the other party (the “Non-Transfer Tax Paying Party”) with proof of
payment, and within ten (10) days of receipt of such proof of payment, the
Non-Transfer Tax Paying Party shall reimburse the Transfer Tax Paying Party for
the Non-Transfer Tax Paying Party’s share of such Transfer Taxes. The party
required by law to file a tax return with respect to the Transfer Taxes shall do
so within the time period prescribed by law. Purchaser and Seller shall
cooperate in order to reduce the amount of such Transfer Taxes. Such cooperation
shall include, without limitation, (i) delivery of appropriate resale
certificates by Purchaser to Seller, (ii) the parties hereto obtaining
applicable exemption certificates, and (iii) Seller using commercially
reasonable efforts to transfer the Acquired Assets to Purchaser by remote
electronic transmission or other reasonable means of transferring assets capable
of being so transferred in other tangible form.

2.10 Purchase Price Allocation. Seller and Purchaser agree that the Purchase
Price shall be allocated among the Acquired Assets in the manner set forth in
Schedule 2.10, which is consistent with Section 1060 of the Code and the IRS
regulations thereunder (and any similar provision of state, local or foreign
law, as appropriate).

3. Representations and Warranties of Seller. Seller represents and warrants to
Purchaser that, as of the date of this Agreement, each of the statements set
forth in this Article 3 is true and correct in all respects, except as qualified
by the disclosures made in this Agreement or as set forth in the attached
schedules (which disclosures shall be deemed to qualify only the identified
Section of this Article 3 and any other Section of this Article 3 that requires
the same information without modification or additional explanation in order to
provide effective notice of the nature and significance of the qualification).

3.1 Organization and Authority. Seller and its Subsidiaries are corporations
duly organized, validly existing and in good standing under the laws of
Delaware, and have full corporate power to execute and deliver this Agreement
and the Other Transaction Documents required to be

 

9



--------------------------------------------------------------------------------

executed by it and to effect the transactions contemplated by this Agreement and
such Other Transaction Documents, and the execution, delivery and performance of
this Agreement and the Other Transaction Documents by Seller have been duly
authorized by all necessary corporate action. Seller and its Subsidiaries have
all corporate power and authority necessary to design, develop, manufacture,
import, export (as currently conducted) and sell the Acquired Products and the
Acquired Assets.

3.2 Authorization; Binding Obligation. This Agreement and the Other Transaction
Documents to which Seller or any of its Subsidiaries is a party or otherwise is
responsible for delivery under this Agreement have been duly executed and/or
delivered, as applicable, by Seller or such subsidiaries, and such agreements
constitute the valid and legally binding obligations of Seller, enforceable
against it in accordance with their terms, except to the extent that enforcement
of the rights and remedies created by this Agreement and such Other Transaction
Documents may be limited by bankruptcy and other similar laws of general
application affecting the rights and remedies of creditors and by general equity
principles.

3.3 Subsidiaries and Joint Ventures. Except for Seller’s Subsidiaries, no other
Affiliates or joint venture partners of Seller (a) are engaged in activities
which are material to the use, manufacture or sale or offer for sale of any
Acquired Products, (b) have entered into any Contract with Seller or any of its
Subsidiaries with respect to any Intellectual Property Assets (including,
without limitation, the use, distribution or license of such Intellectual
Property Assets) or (c) own or have any other interest in any of the Acquired
Assets. No Subsidiary of Seller has ever had any ownership interest in, sold,
licensed, manufactured, marketed, imported or exported or disposed of any rights
in or encumbered any of the Acquired Assets or Acquired Products.

3.4 No Violations

(a) Except as set forth on Schedule 3.4(a), the execution, delivery and
performance of this Agreement and the Other Transaction Documents by Seller and
its Subsidiaries, and the consummation by Seller and its Subsidiaries of the
transactions contemplated by this Agreement and such Other Transaction
Documents, do not and will not (i) result in a breach or violation of any
provision of Seller’s and its Subsidiaries’ certificate of incorporation or
by-laws, or in a material violation of any statute, rule, regulation or
ordinance applicable to Seller or any of its Subsidiaries, or (ii) subject to
the receipt of any consents of Third Parties described in Section 3.4(b),
materially violate or result in a material breach of, or constitute a material
occurrence of default (or an event that could reasonably be expected to, upon
the passage of time or the giving of notice, or both, constitute a material
occurrence of default) under any provision of, result in the acceleration or
cancellation of any material obligation under, or give rise to a right by any
party to terminate or amend in any material respect its obligations under, any
Assigned Contract, or (iii) materially violate any order, judgment, decree, rule
or regulation of any court or any Governmental Body having jurisdiction over
Seller, any of its Subsidiaries or the Acquired Assets.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained or made by
Seller and its Subsidiaries in connection with its execution and delivery of
this Agreement and the Other Transaction Documents or its consummation of the
transactions contemplated by this Agreement or such Other Transaction Documents,
except for consents of Third Parties (as specifically listed in Schedule 3.4(b))
which are required to transfer or assign to Purchaser any Acquired Assets or
assign the benefits of or delegate performance with regard to any Acquired
Assets.

 

10



--------------------------------------------------------------------------------

3.5 Title to Products and Assets. Except as set forth on Schedule 3.5, Seller
and its Subsidiaries are the sole and exclusive owner of and have good and
marketable title to, or a valid leasehold interest in, all of the tangible
Acquired Assets and Acquired Products, free and clear of any Encumbrances (other
than Permitted Encumbrances). Seller and its Subsidiaries own or have legal
rights to use all of the intangible Acquired Assets and Acquired Products, free
and clear of any Encumbrance (other than Permitted Encumbrances). The Acquired
Assets and Acquired Products, together with the intellectual property licensed
to Purchaser pursuant to the License Agreement, the Excluded Assets and the
assets and rights acquired by Purchaser under the 2006 Agreement and the 2006
Cross-License, constitute all of the assets of Seller and its Subsidiaries that
are necessary for the ownership and operation of the Acquired Products and
Acquired Assets as presently conducted by Seller and its Subsidiaries.

3.6 Other Personal Property. Except as set forth on Schedule 3.6, the Other
Personal Property presently and actively used for or in connection with the
Acquired Products is in good operating condition for the purposes for which they
are currently being used, normal wear and tear excepted.

3.7 Compliance With Laws; Litigation. Except as set forth on Schedule 3.7, the
Acquired Products and Acquired Assets have been used by Seller and its
Subsidiaries in compliance in all material respects with all applicable laws,
rules, regulations, ordinances, decrees, orders, injunctions, judgments, permits
and licenses of or from Governmental Bodies. Except as set forth on Schedule
3.7, there have not been within the last four years any, and presently there are
no pending, claims, actions, suits, proceedings of any kind whatsoever asserted
by any Third Parties or any governmental investigations or notices of violation
or non-compliance under any permits or licenses or otherwise under applicable
law pending or, to Seller’s knowledge, threatened against Seller or any of its
Subsidiaries with regard to the Acquired Assets or the Acquired Products. The
matter referred to on Schedule 3.7(b) only potentially applies to products
manufactured in Seller’s and its Subsidiaries’ manufacturing facilities.

3.8 Business Employees and Consultants

(a) Seller does not have any employees or consultants currently engaged solely
in connection with the Acquired Products or Acquired Assets.

(b) All current and former employees and consultants of Seller or any of its
Subsidiaries with access to Intellectual Property Assets or other confidential
or proprietary information of Seller and its Subsidiaries with respect to the
Acquired Assets and Acquired Products have executed and delivered to Seller and
its Subsidiaries agreements adequately protecting the confidentiality of such
information, and assigning to Seller and its Subsidiaries all patents,
proprietary inventions and other works developed by such employees and
consultants in the course of performing their employment duties (all such
agreements with employees, collectively, the “Employee Confidentiality
Agreements”; and all such agreements with consultants, collectively, the
“Consultant Confidentiality Agreements”). Seller’s and its Subsidiaries’
standard forms of Employee Confidentiality Agreement and Consultant
Confidentiality Agreements and any material modifications of them were
previously provided to Purchaser in connection with the 2006 Agreement.

 

11



--------------------------------------------------------------------------------

3.9 Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.

3.10 Intellectual Property.

(a) The Intellectual Property Assets, including, without limitation, those
listed on Schedules 2.1(a), constitute all intellectual property rights that are
used exclusively or primarily in or for the Acquired Products, excluding those
identified in Schedule 2.1(a) of the 2006 Agreement and in the 2006
Cross-License. None of the Third Party intellectual property licensed to Seller
or its Subsidiaries pursuant to the cross-license agreements listed on Schedule
3.10(a) is used in or necessary for any Acquired Products, and none of the
Intellectual Property Assets or any rights in the Acquired Products or Acquired
Assets are encumbered by the cross-license agreements listed on Schedule
3.10(a). Seller and its Subsidiaries own or are licensed or otherwise have the
right to use, without future payment to any other Person, all intellectual
property assets and rights used in or necessary for the use of any Acquired
Assets in order to use, make, have made, offer for sale or sell any Acquired
Products anywhere in the world, in each case free and clear of all Encumbrances
(other than Permitted Encumbrances). To Seller’s knowledge, all of the
Registered Intellectual Property (if any) are valid, subsisting and enforceable
and have been in compliance with all applicable laws. All Registered
Intellectual Property included in the Intellectual Property Assets is listed on
Schedule 2.1(a); all necessary affidavits of use or continuing use have been
filed, all renewal applications have been timely and duly filed, all necessary
maintenance and renewal fees have been timely paid and all other required
actions have been timely made or taken, in each case, to continue all such
rights in full force and effect. None of Seller or any of its Subsidiaries or
any of their officers or employees, agents, consultants or contractors owns any
patents, trademarks, trade names, service marks or copyrights issued or patent,
trademark, trade name, service mark or copyrights applications pending for any
invention of any kind now used or needed by Seller or any of its Subsidiaries
for the Acquired Products as presently constituted or as proposed to be
developed by Seller or any of its Subsidiaries, in each case which have not been
assigned to Seller or any of its Subsidiaries with such assignment duly recorded
in the applicable Governmental Body.

(b) Other than those identified in the 2006 Agreement (including the disclosure
schedules related thereto), there are no IP Contracts and other material
options, rights (including, without limitation, marketing rights), licenses or
interests of any kind relating to all or a portion of the Intellectual Property
Assets granted to Seller or any of its Subsidiaries by any other Person. Except
as set forth on Schedule 3.10(b), neither Seller nor any of its Subsidiaries is
obligated to pay, and Purchaser will not be obligated to pay after the Closing,
any royalties or license fees for use of the Acquired Assets or the manufacture
or sale of any Acquired Products to any Person.

(c) Except as set forth in Schedule 3.10(c) (which Schedule identifies all
“open-source” software used in or for the design, development or manufacture of
any of the Acquired Products), all software, other than generally available
software (such as Microsoft® Windows and the like) and generally available
system development tools, that is used in or for the design, development or
manufacture of any of the Acquired Products:

(i) is owned by Seller or one of its Subsidiaries or Seller or one of its
Subsidiaries has the right to use, modify, copy, sell, distribute, sublicense
and create derivative works free and clear of any limitations or Encumbrances,
except as may be set forth in any IP Contracts or other Contract listed on
Schedule 3.10(c); and

 

12



--------------------------------------------------------------------------------

(ii) is free from any interest of any former or present employees of, or
contractors or consultants to, Seller or any of its Subsidiaries.

(d) Other than those identified in the 2006 Agreement (including the disclosure
schedules related thereto) and except as set forth on Schedule 3.10(d), no
source code for or used in any Acquired Product has been delivered, licensed or
made available to any escrow agent or other Third Party. Neither Seller nor any
of its Subsidiaries has any duty or obligation (whether present, contingent, or
otherwise) to deliver, license or make available the source code for or used in
any Acquired Product to any escrow agent or other Third Party. No event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time) will, or could reasonably be expected to, result in the
delivery, license or disclosure of the source code for or used in any Acquired
Product to any Third Party.

(e) The execution and delivery of this Agreement, compliance with its terms and
the consummation of the transactions contemplated by this Agreement do not and
will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time or both) or give rise to or require the
creation, imposition or extension of any Encumbrance relating to any
Intellectual Property Assets, or right of termination, cancellation or
acceleration of any intellectual property right, or the loss of any material
benefit related to any Intellectual Property Assets (except as set forth on
Schedule 3.10(e)), or otherwise impair Purchaser’s right to use the Intellectual
Property Assets in the same manner as such Intellectual Property Assets are
currently being used or available for use by Seller or any of its Subsidiaries
or the licensees of Seller or any of its Subsidiaries.

(f) None of the trade secrets (as defined in either the Uniform Trade Secrets
Act or the Restatement of Torts) of Seller or any of its Subsidiaries included
in the Intellectual Property Assets that are material to any Acquired Product
has been published or disclosed by Seller or by any other Person, to any Person,
except pursuant to licenses or other Contracts requiring such other Persons to
keep such trade secrets confidential.

(g) Neither the use of any Intellectual Property Assets nor the sale, offer for
sale, manufacture, use or other disposition of any of the Acquired Products
infringes any of the claims of any Third Party patents, trademarks or
copyrights, or any other intellectual property rights or proprietary, privacy,
publicity or similar rights, of any other Person. There are no actions, suits,
proceedings or investigations of any kind whatsoever pending or, to Seller’s
knowledge, threatened, and no objections or non-frivolous claims or, to Seller’s
knowledge, bases therefor being asserted, by any Person with respect to the
scope, ownership, validity, enforceability or use by Seller or any of its
Subsidiaries of any Intellectual Property Assets or any trademarks embodying the
goodwill of the Acquired Products

(h) To Seller’s knowledge, no Person is infringing on or otherwise violating any
right of Seller or any of its Subsidiaries with respect to any Intellectual
Property Assets.

(i) Seller and its Subsidiaries have taken reasonable and necessary steps to
protect the trademarks embodying the goodwill of the Acquired Products.

Intellectual Property Assets, including, without limitation, the intellectual
property of Third Parties received by Seller or any of its Subsidiaries under
obligation of confidentiality, and no such Intellectual Property Assets have
been lost or are in jeopardy of being lost through failure to act by Seller, any
of its Subsidiaries or any other Person, which loss would impair Purchaser’s use
or enjoyment of any Intellectual Property Assets that are material to any of the
Acquired Products. The Intellectual

 

13



--------------------------------------------------------------------------------

Property Assets developed for and provided to Seller or any of its Subsidiaries
by the employees and agents of, and the consultants and contractors to, Seller
or any of its Subsidiaries, and related to the Acquired Products are original
works or works made for hire of those employees, agents, consultants and
contractors assigned to or otherwise owned by Seller and its Subsidiaries.

(j) To Seller’s knowledge, no software included in the Acquired Products is
subject to any “copyleft” or other obligation or condition (including, without
limitation, any obligation or condition under any “open source” license such as
the GNU Public License, Lesser GNU Public License, or Mozilla Public License)
that by its terms (i) requires, or conditions the use or distribution of such
software on, the disclosure, licensing, or distribution of any source code for
any portion of such software, or (ii) otherwise imposes any limitation,
restriction, or condition on the price at which Seller or Purchaser can sell or
license any Acquired Product.

3.11 Financial Statements. Seller has delivered to Purchaser (and attached as
Schedule 3.11 is) an accurate and complete copy of Seller’s unaudited statement
of net sales, cost of sales and direct operating expenses for the Acquired
Products related to the Acquired Products for the year ended December 31, 2006
(the “Unaudited Financials”). The Unaudited Financials fairly present the
financial position of the Acquired Products for the year ended December 31,
2006.

3.12 Material Contracts. Schedule 3.12 sets forth a complete and accurate list
of all material Contracts to which Seller or any of its Subsidiaries are parties
and that relate primarily to the Acquired Assets or the Acquired Products. All
of such Contracts are in full force and effect, and neither Seller, any of its
Subsidiaries nor, to Seller’s knowledge, any other party to such Contracts is in
material breach of or in material default under any of them, nor does any event
or condition exist that after notice or lapse of time or both could reasonably
be expected to constitute a material breach of or material default under such
Contracts on the part of Seller or any of its Subsidiaries or, to Seller’s
knowledge, any other party to such Contracts. Seller has delivered to Purchaser
true and complete copies of all such Contracts.

3.13 Inventory. Schedule 3.13 is a correct and complete list of all Inventory,
identified by Acquired Product and manufacturing stage as of July 29, 2007. All
items included in Inventory , net of reserves, consist and, as of the Closing
Date, will consist of a quality and quantity usable and, with respect to
finished goods, saleable in the ordinary course of business, except for obsolete
items and items of below-standard quality that have been identified on Schedule
3.13. Seller and its Subsidiaries are not in possession of any inventory or
similar items related to the Acquired Products not owned by Seller or any of its
Subsidiaries, including, without limitation, goods already sold.

3.14 Suppliers and Customers. The relationships of Seller or any of its
Subsidiaries with its suppliers, vendors and customers of the Acquired Products
or Acquired Assets are good commercial working relationships, and as of the date
of this Agreement no supplier or customer of material importance to the Acquired
Products or Acquired Assets has canceled or otherwise terminated, or threatened
in writing to cancel or terminate, its relationship with Seller or any of its
Subsidiaries or has decreased materially, or threatened in writing to decrease
or limit materially, its services, supplies or materials to Seller or any of its
Subsidiaries or its usage or purchase of any Acquired Products, except for
normal cyclical changes related to customers’ businesses. Schedule 3.14(a) is a
correct and complete list of Seller’s top 10 customers (based on amount of
sales) of the Acquired Products (including the amount of sales to each such
customer) for the 6-month period ended June 30, 2007. Schedule 3.14(b) is a
correct and complete list of all material suppliers and vendors for the Acquired
Products and Acquired Assets as of the date of this Agreement.

 

14



--------------------------------------------------------------------------------

3.15 Governmental Permits. To its knowledge, no Governmental Permits are needed
for Seller’s design, development, manufacture, sale and distribution of the
Acquired Products, as currently conducted by Seller, and, to Seller’s knowledge,
no Person has threatened to revoke, amend or impose any condition in respect of,
or commenced proceedings to revoke, amend or impose conditions in respect of,
any Governmental Permit necessary for the design, development, manufacture,
sale, import, export and distribution of the Acquired Products.

3.16 Absence of Changes. Since January 1, 2007, except as disclosed in Seller’s
SEC filings filed since such date, Seller and its Subsidiaries have designed,
developed, manufactured, sold, imported, exported and distributed the Acquired
Products and Acquired Assets only in the ordinary course of business consistent
with past practice, and there has not been:

(a) any event, occurrence, development or state of circumstances or facts that
has had a material adverse effect on the Acquired Products or Acquired Assets,
taken as a whole, exclusive of the effects that the pendency or announcement of
the transactions contemplated by this Agreement, the compliance by Seller or its
Subsidiaries with the terms of this Agreement or the Other Transaction
Documents, war, military action, acts of terrorism or civil unrest and economic
conditions affecting the U.S. or global economy or semiconductor industry
generally may have;

(b) any cancellation or other termination, or any notice in writing or other
written communication of any intent to cancel or terminate, a material business
relationship with Seller by or from any distributor, customer, supplier or
vendor listed on Schedule 3.14(a) or 3.14(b);

(c) any entry by Seller or any of its Subsidiaries into, or material
modification, amendment or cancellation of, any Contract relating primarily to
the Acquired Assets or the Acquired Products, which is not terminable by Seller
or any of its Subsidiaries without penalty upon no more than 30 days’ prior
notice and provides for payments by or to Seller in an amount in excess of
$100,000 over the term of such Contract;

(d) any material revaluation by Seller or any of its Subsidiaries of any of the
Acquired Assets, taken as a whole;

(e) any incurrence by Seller or any of its Subsidiaries of any material
Encumbrances (other than Permitted Encumbrances) in connection with the Acquired
Assets, other than in the ordinary course of business;

(f) any sale, transfer, loss or other disposition of any assets of Seller or any
of its Subsidiaries that, if still owned by Seller or any of its Subsidiaries,
would constitute Acquired Assets, except in the ordinary course of business
consistent with past practice;

(g) any disposing of or permitting to lapse of any rights to the use of any
Intellectual Property Assets necessary and related primarily to the Acquired
Products, or disposing of or disclosing (except in the ordinary course of its
business) to any Person (other than representatives of Purchaser) any trade
secret or other Intellectual Property Assets necessary and primarily related to
the Acquired Products that is not a matter of public knowledge; or

(h) any entry by Seller or any of its Subsidiaries into any Contract to take any
action described in this Section 3.16.

 

15



--------------------------------------------------------------------------------

3.17 Disclosure. This Agreement, together with the Schedules and any
certificates furnished or to be furnished to Purchaser pursuant to this
Agreement, when taken together, do not contain any untrue statement by Seller of
a material fact or omit to state a material fact necessary to make the
statements made in such document by Seller, in light of the circumstances under
which they were made, not misleading.

4. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that, as of the date of this Agreement, each of the
statements set forth in this Article 4 is true and correct in all respects,
except as qualified by the disclosures made in this Agreement or as set forth in
the schedules attached to this Agreement.

4.1 Organization and Authority. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and has full
corporate power to execute and deliver or to deliver this Agreement and the
Other Transaction Documents to which it is a party and to effect the
transactions contemplated by this Agreement and such Other Transaction
Documents, and the execution, delivery and performance of such agreements by
Purchaser have been duly authorized by all necessary corporate action. Purchaser
has all corporate power and authority necessary to carry on its business as now
being conducted and to own or lease and operate its properties as, and in the
places where, such business is now conducted and such properties are now owned,
leased or operated.

4.2 Authorization; Binding Obligations. This Agreement and the Other Transaction
Documents have been duly executed and delivered by Purchaser, and this Agreement
and the Other Transaction Documents to which Purchaser is a party constitute the
valid and legally binding obligations of Purchaser, enforceable against it in
accordance with their terms, except to the extent that enforcement of the rights
and remedies created by this Agreement and such Other Transaction Documents may
be limited by bankruptcy and other similar laws of general application affecting
the rights and remedies of creditors and by general equity principles.

4.3 No Violations

(a) The execution, delivery and performance of this Agreement and the Other
Transaction Documents by Purchaser, and the consummation by Purchaser of the
transactions contemplated by this Agreement and such Other Transaction Documents
do not and will not result in a breach or violation of any provision of
Purchaser’s certificate of incorporation or by-laws, or in a material violation
of any statute, rule, regulation or ordinances applicable to Purchaser, or
materially violate or result in a material breach of or constitute a material
occurrence of default (or an event that might, upon the passage of time or the
giving of notice, or both, constitute a material occurrence of default) under
any provision of, result in acceleration or cancellation of any obligation
under, or give rise to a right by any party to terminate or amend its
obligations under, any Contract to which Purchaser is a party or by which
Purchaser or its assets or properties are bound, or materially violate any
order, judgment, decree, rule or regulation of any court or any Governmental
Body having jurisdiction over Purchaser or any of its properties.

(b) Except as disclosed on Schedule 4.3(b), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Person is
required to be obtained or made by Purchaser in connection with its execution
and delivery of this Agreement and the Other Transaction Documents or the
consummation of the transactions contemplated by this Agreement or such Other
Transaction Documents.

 

16



--------------------------------------------------------------------------------

4.4 Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based on arrangements made by or on behalf of Purchaser.

5. Covenants

5.1 Access; Further Assurances

(a) After the Closing, Seller will give Purchaser and its officers, employees,
accountants, counsel and other representatives reasonable access, upon 48 hours
prior notice to Seller and during Seller’s normal business hours, to all of
Seller’s and its Subsidiaries’ properties, books, Contracts, commitments,
reports of examination and records directly relating to the Acquired Products
and Acquired Assets. Purchaser will hold, and will cause such representatives to
hold, such information in confidence as provided in Article 6. Except as set
forth in or contemplated by the Other Transaction Documents, on the Closing
Date, Seller shall deliver, and shall cause its Subsidiaries to deliver,
possession to Purchaser Acquired Products and Acquired Assets acquired by
Purchaser under this Agreement.

(b) After the Closing Date, Seller and Purchaser will make their respective
personnel reasonably available (i) for interviews, depositions and testimony in
any legal matter concerning transactions, operations or activities relating to
the Acquired Products or other Acquired Assets prior to the Closing Date, except
in a case where the Parties are in dispute against one another with respect to
such legal matter, and (ii) to execute all documents which the requesting party
reasonably determines to be necessary or convenient or as otherwise may be
necessary or desirable to enable the party requesting such assistance to:
(x) comply with reporting, filing or other requirements imposed by any foreign,
local, state or federal court, agency or Governmental Body; or (y) assert or
defend any claims or allegations in any litigation or arbitration or in any
administrative or legal proceeding other than claims or allegations that one
party to this Agreement has asserted against the other. The party requesting
such information or assistance shall reimburse the other party for all
out-of-pocket costs and expenses incurred by such party in providing such
information and in rendering such assistance. The access to personnel
contemplated by this Section 5.1(b) shall be during normal business hours and
upon not less than two Business Days’ prior written request.

(c) From time to time following the Closing, at Seller’s expense, Seller shall
take, or cause to be taken, such actions and shall execute and deliver, or cause
to be executed and delivered, to Purchaser such additional instruments of
conveyance and transfer, in each case, as Purchaser may reasonably request or as
may be otherwise reasonably necessary to more effectively convey or transfer to,
and vest in, Purchaser or put Purchaser in possession of and/or control of any
part of the Acquired Products or Acquired Assets or to effect the transactions
contemplated by this Agreement or the Other Transaction Documents. Without
limiting the generality of the foregoing: (i) in the event that, after the
Closing, Seller and/or Purchaser identify any intellectual property right
previously unknown or not disclosed to Purchaser that, pursuant to this
Agreement, is included in the Acquired Assets or used primarily for the Acquired
Products, Seller shall take such actions and shall execute and deliver such
documents, or cause its employees, consultants and agents to take, execute
and/or deliver such actions and documents, as Purchaser may reasonably request
or as may be otherwise necessary to assign to, and vest in, Purchaser all right,
title and interest in and to such intellectual property right; and (ii) at the
reasonable request of Purchaser and at Purchaser’s cost, Seller shall use its
reasonable best efforts to enforce, or cause its Subsidiaries to enforce, the
provisions of any Employee Confidentiality

 

17



--------------------------------------------------------------------------------

Agreements, Consultant Confidentiality Agreements and any other nondisclosure or
confidentiality agreements with Third Parties relating to any Acquired Assets
(copies of which agreements Seller shall retain for two years after the
termination of such agreements).

(d) For a period of at least three years from and after the date of this
Agreement, neither party shall dispose of any records relating to the Acquired
Assets or the Acquired Products without the other party’s written consent, which
consent shall not be unreasonably withheld or delayed.

(e) If there exists on the Closing Date any default under or breach of any
Assigned Contract, from and after the Closing, Seller shall cooperate with
Purchaser and, at Purchaser’s request and at Seller’s expense, use Seller’s
reasonable best efforts to cure, or cause its Subsidiaries to cure, such default
as soon as practicable. Purchaser shall not be deemed to have waived any of its
rights under this Agreement with respect to any such default unless specifically
waived in writing.

5.2 Non-Competition

(a) Except as expressly permitted in or required to perform under the License
Agreement and the Transition Services Agreement, from and after the Closing,
neither Seller nor any of its Subsidiaries shall directly or indirectly, for
itself or any Third Party, (i) make, have made, use, sell, offer for sale,
import, export, design, develop, operate, control, manufacture, distribute or
license any products (other than the 2007 Retained Products) that compete with,
or have the same form, fit and function as, any Acquired Product or any other
network search engine products that are derived therefrom or (ii) use any
Grant-Back IP (as defined in the License Agreement) to make, have made, use,
sell, offer for sale, import, export, design, develop, operate, control,
manufacture, distribute or license any products (other than the 2007 Retained
Products) that compete with, or have the same form, fit and function as, any
products in any product lines that Purchaser is selling or has announced as of
the Closing, in either case in any country in which such product is sold,
distributed or licensed by or on behalf of Purchaser; provided, however, that
nothing in this Section 5.2(a) shall preclude Seller from conducting its
business with regard to its 2007 Retained Products.

5.3 Non-Solicitation. From and after the date of this Agreement and for a period
of one year after the Closing Date, neither Seller nor Purchaser shall solicit
or seek to hire away from the other party any Business Employees or any of such
other party’s other employees involved in the transactions contemplated by this
Agreement, or induce any such employees or other employees to terminate their
employment with such other party, without the consent of such other party;
provided, however, that nothing contained in this Section 5.3 shall prevent
either Seller or Purchaser from hiring any employees of the other party
(a) pursuant to a general hiring program conducted in the ordinary course of
business and not specifically directed to such employees or (b) who seek
employment with the other party on an unsolicited basis.

5.4 Tax Reporting and Allocation of Consideration

(a) Effective as of the Closing, Purchaser and Seller recognize their mutual
obligations pursuant to Section 1060 of the Code to timely file IRS Form 8594
with each of their respective federal income Tax returns. Accordingly, Purchaser
and Seller agree to file such form consistent with the Purchase Price allocation
determined in accordance with Section 2.10. Purchaser and Seller further agree
to cooperate with each other in the preparation of such form for timely filing
with each of their respective federal income Tax returns. Each of Seller and
Purchaser further agrees to

 

18



--------------------------------------------------------------------------------

file all of its other Tax returns in a manner consistent with such allocation
and not to make any allocation or take any Tax position that is contrary to such
allocation, unless required to do so by applicable law and after prior written
notice thereof to the other party. Seller and Purchaser further agree to consult
with each other with respect to all issues related to such allocation in
connection with any Tax audits, controversies or litigation.

(b) In the case of any real or personal property taxes or any similar ad valorem
taxes attributable to the Acquired Products or Acquired Assets for which Taxes
are reported on a Tax return covering a period commencing before the Closing
Date and ending thereafter (“Straddle Period Taxes”), any such Straddle Period
Taxes shall be prorated between Purchaser and Seller on a per diem basis. The
party required by law to pay any such Straddle Period Taxes (the “Paying Party”)
to the extent such payment exceeds the obligation of the Paying Party hereunder,
shall provide the other party (the “Non-Paying Party”) with proof of payment,
and within ten (10) days of receipt of such proof of payment, the Non-Paying
Party shall reimburse the Paying Party for the Non-Paying Party’s share of such
Straddle Period Taxes. The party required by law to file a Tax Return with
respect to Straddle Period Taxes shall do so within the time period prescribed
by law.

5.5 Cross-Licenses. Without limiting either party’s obligations contained in
Section 5.2, Seller and Purchaser shall each grant to the other the license set
forth in the License Agreement attached to this Agreement as Exhibit A.

5.6 Audited Financial Statements. On or before 5:00 p.m. California time on the
60th day after the Closing Date, Seller, at Purchaser’s expense, shall deliver
to Purchaser financial statements of the Acquired Products and Acquired Assets
in the form and to the extent required to be included by Purchaser in Purchaser
SEC Documents in accordance with Regulation S-X, subject to such modifications
to those requirements as the SEC may permit, audited by registered independent
public accountants (collectively, the “Audited Financial Statements”).

5.7 Seller Subsidiaries. Seller will cause each of its Subsidiaries, and each
Affiliate that has any right or interest in any of the Acquired Assets, to take
any action or execute any document as Purchaser may reasonably request or as may
be otherwise reasonably necessary to effect the sale, transfer, assignment,
conveyance and delivery of all right, title and interest of Seller and its
Subsidiaries in and to the Acquired Assets to Purchaser and the other
transactions contemplated by this Agreement and the Other Transaction Documents.

5.8 Updated Information. Within five Business Days following the Closing, Seller
shall provide to Purchaser an updated Schedule 3.13 (Inventory) reflecting such
information as of the Closing Date and the valuation of Inventory as of the
Closing Date.

Within five Business Days following Seller’s delivery of the updated Schedule
3.13, Purchaser shall notify Seller if Purchaser agrees with the updated
Schedule 3.13, and if not, Purchase and Seller shall resolve such discrepancy in
accordance with Dispute Resolution Section 7.5. If and to the extent that Net
Inventory is less than $2,500,000, Seller shall provide Purchaser with cash, by
wire transfer of immediately available funds within two Business Days following
Purchaser’s receipt of the updated Schedule 3.13 (Inventory), in an amount equal
to the difference between $2,500,000 minus Net Inventory.

 

19



--------------------------------------------------------------------------------

6. Confidential Nature of Information

6.1 Confidentiality Agreement. Purchaser agrees that the confidentiality
provisions contained in the LOI from NetLogic to Cypress, fully executed on
August 17, 2007 (the “Confidentiality Agreement”) shall apply to all documents,
materials and other information that it shall have obtained regarding Seller or
its Affiliates during the course of the negotiations leading to the consummation
of the transactions contemplated by this Agreement (whether obtained before or
after the date of this Agreement), any investigations made in connection
therewith and the preparation of this Agreement and related documents and all
analyses, reports, compilations, evaluations and other materials prepared by
Purchaser, accountants or financial advisors that contain or otherwise reflect
or are based upon, in whole or in part, any of the provided information.

6.2 Public Announcements. Neither Seller nor Purchaser shall issue any press
release or publicly disseminate any information concerning this Agreement or the
transactions contemplated by this Agreement without the other party’s prior
written consent, except as provided in Section 8.6.

6.3 Protection of Confidential Information

(a) Except as provided in Section 6.3(b), after the Closing and for a period of
five years following the Closing Date, Purchaser and Seller agree that each will
keep confidential all of the Confidential Information of the other and the
other’s Affiliates that is received from, or made available by, the other in the
course of the transactions contemplated by this Agreement, provided that the
foregoing shall not restrict either party’s ability to exploit its rights under
the License Agreement. For purposes of this Section 6.3, “Confidential
Information” shall mean any of the confidential information transferred under
this Agreement, including, without limitation, confidential information included
in the Intellectual Property Assets and any trade secrets related to the
Acquired Products, and other confidential data and formula, information about
business plans and strategies, marketing ideas and concepts, especially with
respect to unannounced products and services, present and future product plans,
pricing, volume estimates, financial data, product enhancement information,
business plans, marketing plans, sales strategies, customer information
(including, without limitation, customers’ applications and environments),
market testing information, development plans, specifications, customer
requirements, configurations, designs, plans, drawings, apparatus, sketches,
software, hardware, data, prototypes, connecting requirements or other technical
and business information, except that, with the exception of any Confidential
Information related to the 2007 Retained Products, Purchaser shall have no such
obligation of confidentiality to Seller with respect to Intellectual Property
Assets, including, without limitation, trade secrets or other Confidential
Information as is conveyed to Purchaser as part of the Acquired Assets.

(b) Notwithstanding the foregoing, such Confidential Information shall not be
deemed confidential and no party to this Agreement shall have any obligation
with respect to any such Confidential Information that:

(i) was already known to such party;

(ii) is or becomes publicly known through publication, inspection of a product,
or otherwise, and through no negligence or other wrongful act of such party;

(iii) is received by such party from a Third Party without similar restriction
and without breach of this Agreement;

(iv) is independently developed by such party; or

 

20



--------------------------------------------------------------------------------

(v) is, subject to Section 6.3(c), required to be disclosed under applicable law
or judicial process;

provided, however, that the exceptions listed in clauses (i) through (v) above
shall not limit Seller’s obligations to maintain the confidentiality of trade
secrets or other Confidential Information which is conveyed to Purchaser as part
of the Acquired Assets.

(c) If any party to this Agreement (or any of its Affiliates) is requested or
required (by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, subject to the confidentiality obligations under
this Agreement, such party will promptly notify the other party of such request
or requirement and will cooperate with such other party’s efforts to seek an
appropriate protective order or other appropriate remedy. If, in the absence of
a protective order or the receipt of a waiver under this Agreement, any party
(or any of its Affiliates) is in the written opinion of such party’s counsel
compelled to disclose the Confidential Information or else stand liable for
contempt or suffer other censure or significant penalty, such party (or its
Affiliate) may disclose only so much of the Confidential Information to the
Third Party compelling disclosure as is required by law. In such case, such
party will exercise (and will cause its Affiliates to exercise their) reasonable
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to such Confidential Information.

(d) The terms and conditions of this Agreement and the Other Transaction
Documents, and all Schedules and other attachments and amendments to this
Agreement and to the Other Transaction Documents, shall be considered
Confidential Information protected under this Article 6.

(e) Consistent with the provisions of Section 5.1 Seller shall cooperate with
Purchaser to ensure that, immediately on and after the Closing Date, all of such
documents and items constituting Confidential Information included in the
Acquired Assets which remain in Seller’s possession are stored in locked file
drawers or cabinets or other secured rooms or areas, or secured computer
networks or other secured environments, as mutually agreed by Seller and
Purchaser. Seller shall cooperate with Purchaser to ensure that all such items
shall be secure from access by parties other than Purchaser and employees of
Seller.

(f) From and after the Closing, the Confidentiality Agreement shall terminate
and be of no further force or effect.

7. Indemnification; Infringement

7.1 Survival of Representations and Warranties

The representations and warranties of Purchaser and Seller contained in this
Agreement shall survive the Closing for 18 months after the Closing Date, except
for the representations and warranties contained in Section 3.10, which shall
survive for three years after the Closing Date. Neither Seller nor Purchaser
shall have any liability whatsoever with respect to any such representations or
warranties after the pending period for such representation or warranty expires,
except for claims then pending or previously asserted in writing by any party in
accordance with the terms and conditions of this Agreement.

 

21



--------------------------------------------------------------------------------

7.2 General Agreement to Indemnify

(a) Each party shall indemnify, defend and hold harmless the other party to this
Agreement and each other Indemnified Party from and against any and all claims,
actions, suits, proceedings, liabilities, obligations, losses, and damages,
amounts paid in settlement, interest, costs and expenses (including, without
limitation, reasonable attorney’s fees, court costs and other out-of-pocket
expenses incurred in investigating, preparing or defending the foregoing)
(collectively, “Losses”) incurred or suffered by any Indemnified Party to the
extent that the Losses arise by reason of, or result from, in whole or in part,
(i) the failure of any representation or warranty of such party contained in
this Agreement to have been true in all material respects when made and as of
Closing Date except as expressly provided otherwise in this Agreement or
(ii) the material breach by such party of any covenant of such party contained
in this Agreement to the extent not waived by the other party.

(b) Seller further agrees to indemnify, defend and hold harmless Purchaser and
the other Indemnified Parties of Purchaser from and against any Losses incurred
by Purchaser or such Indemnified Party arising out of, resulting from, or
relating to:

(i) the Excluded Liabilities;

(ii) all liability (including Third Party claims against Purchaser) arising out
of the use, possession, design, development, manufacture, sale, offer for sale,
import, export, licensing, disclosure, duplication or distribution of the
Acquired Products and Acquired Assets by Seller and its Subsidiaries prior to
the Closing Date;

(c) Purchaser further agrees to indemnify, defend and hold harmless Seller and
the other Indemnified Parties of Seller from and against any Losses incurred by
Seller or such Indemnified Party arising out of, resulting from, or relating to:

(i) the Assumed Liabilities; and

(ii) all liability (including Third Party claims against Seller) arising out of
Purchaser’s design, development, manufacture, sale, offer for sale, import,
export, licensing, disclosure, duplication or distribution of the Acquired
Products and Purchaser’s use or possession of the Acquired Assets after the
Closing (for which liability Seller is not obligated to indemnify Purchaser
under this Agreement); except as provided otherwise under the Other Transaction
Documents;

(d) Whether or not the Indemnifying Party chooses to defend or prosecute any
Third-Party Claim or Infringement Claim, both parties to this Agreement shall
cooperate in the defense or prosecution of such claim and shall furnish such
records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection therewith or as provided in Section 5.1.

(e) The parties’ indemnity obligations under this Agreement shall survive the
Closing Date.

(f) For all purposes of this Agreement, any Losses of an Indemnified Party shall
be net of (i) any insurance proceeds or other recoveries payable to the
Indemnified Party or its affiliates in connection with, or otherwise
attributable to, such Losses, and (ii) any Tax benefit realized by such

 

22



--------------------------------------------------------------------------------

Indemnified Party or its affiliates arising in connection with the accrual,
incurrence or payment of any such Losses (including, without limitation, the
value of any Tax benefit arising in subsequent taxable years).

7.3 General Procedures for Indemnification

(a) The Indemnified Party seeking indemnification under this Agreement shall
promptly notify the Indemnifying Party of the assertion of any claim, or the
commencement of any action, suit or proceeding by any Third Party or other
matter in respect of which indemnity may be sought under this Agreement and will
give the Indemnifying Party such information with respect to such claim, action,
suit, proceeding or matter as the Indemnified Party has or the Indemnifying
Party may reasonably request, but failure to give such notice shall not relieve
the Indemnifying Party of any liability under this Agreement (except to the
extent that the Indemnifying Party has suffered actual prejudice by such
failure). The Indemnifying Party shall have the right, but not the obligation,
exercisable by written notice to the Indemnified Party within 30 days of receipt
of notice from the Indemnified Party of the commencement of or assertion of any
claim, action, suit or proceeding by a Third Party in respect of which indemnity
may be sought under this Agreement (a “Third-Party Claim”), to assume the
defense and control the settlement of such Third-Party Claim.

(b) The Indemnifying Party or the Indemnified Party, as the case may be, shall
have the right to participate in (but not control), at its own expense, the
defense of any Third-Party Claim that the other is defending, as provided in
this Agreement.

(c) The Indemnifying Party, if it has assumed the defense of any Third-Party
Claim as provided in this Agreement, shall not consent to a settlement of, or
the entry of any judgment arising from, any such Third-Party Claim without the
Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed) unless such settlement or judgment relates
solely to monetary damages. Notwithstanding the foregoing, the Indemnifying
Party shall not, without the Indemnified Party’s prior written consent, enter
into any compromise or settlement that (i) commits the Indemnified Party to
take, or to forbear to take, any action or (ii) does not provide for a complete
release with respect to such Third-Party Claim by such Third Party of the
Indemnified Party. The Indemnified Party shall have the right to settle any
Third-Party Claim involving damages for which the Indemnifying Party has not
assumed the defense pursuant to this Section 7.3 with the written consent of the
Indemnifying Party, which shall not be unreasonably withheld or delayed.

(d) If the Indemnifying Party fails to provide the Indemnified Party written
notice that the Indemnifying Party shall assume the defense of a Third-Party
claim or otherwise fails to vigorously prosecute the defense of a Third-Party
Claim, the Indemnified Party shall be entitled to assume the defense of such
Third-Party Claim and any Losses incurred by the Indemnified Party in connection
therewith shall be promptly paid by the Indemnifying Party.

(e) Notwithstanding anything contained in the Agreement to the contrary, Seller
shall assume the defense of any claims or demands with respect to Straddle
Period Taxes and any Tax claims made against the Acquired Assets attributable to
taxable periods (or portions thereof) commencing prior to the Closing Date (“Tax
Claims”). Purchaser shall have the right to participate in the defense of any
such Tax Claims at its own expense. Seller shall have the right to settle any
Tax Claims, provided that such settlement does not adversely impact the Tax
liability of Purchaser with respect to the Acquired Assets for periods (or
portions thereof) commencing on or after the Closing Date.

 

23



--------------------------------------------------------------------------------

(f) In the event of an intellectual property infringement claim subject to this
Section 7.3, Seller and Purchaser will negotiate in good faith an appropriate
joint defense agreement, and, pursuant to such agreement, each party shall
provide the other with access to any infringement opinions or related documents
concerning the subject matter of such claim.

7.4 Right of Set-Off. In order to satisfy any indemnification obligations of
Seller pursuant to this Article 7, Purchaser (and each of its directors,
officers, employees, representatives and other Affiliates) shall have the right
to recover Losses incurred or suffered by Purchaser by setting off the amount of
any such Losses on a dollar-for-dollar basis (to the extent not previously
recovered by Purchaser) against any unpaid portion of the Purchase Price
otherwise due to Seller pursuant to Section 2.7. In the case of Third Party
Claims brought but not resolved prior to the date that the Cash Payment,
Purchaser will have the right to set-off and withhold the total amount of any
reserve or write-off recorded by Purchaser with respect to any Losses, which
reserve or write-off has been reviewed and accepted by Purchaser’s firm of
registered independent public accountants and included in a report which
includes financial statements of Purchaser filed or to be filed by Purchaser
with the SEC. Any such set-offs by Purchaser shall represent a reduction of the
Purchase Price to the extent ultimately determined to be Losses. The parties
agree that to the greatest extent possible, the payment of any indemnity in
accordance with this Section 7.4 shall be treated as an adjustment to the
Purchase Price paid by Purchaser under this Agreement for Tax purposes.

7.5 Dispute Resolution

(a) Prior to taking any formal legal action against each other, the parties
shall first in good faith consult among appropriate officers of Purchaser and
Seller, which consultation shall begin promptly after one party has delivered to
the other a written request for consultation. At any time thereafter, either
party may request in writing that the dispute be referred to appropriate senior
executives of Purchaser and Seller. Within 10 Business Days after such request,
the senior executives (and not their designees) shall meet as frequently as
necessary, but in no event less than once a week, and attempt in good faith to
resolve the dispute. If such senior executives cannot resolve the dispute, the
Chief Executive Officers (and not their designees) shall meet and attempt in
good faith to resolve the dispute. If the dispute, claim or controversy cannot
be settled or resolved amicably between the parties, then either party may
pursue any remedies available to it, whether at law or equity.

(b) Notwithstanding anything to the contrary in this Section 7.5, in the event
of alleged violation or breach of this Agreement by a party (including, without
limitation, unauthorized disclosure of Confidential Information), the other
party may seek temporary injunctive relief from any court of competent
jurisdiction. In no event shall any such temporary injunctive relief continue
for more than 30 days.

(c) If any part of this Section 7.5 is held to be unenforceable, it shall be
severed and shall not affect any other part of this Section 7.5.

7.6 Limitations on Indemnification Obligations

(a) Seller shall not be obligated to indemnify Purchaser for any Losses incurred
by Purchaser or other Indemnified Parties of the Purchaser under Section 7.2
until the Losses for which

 

24



--------------------------------------------------------------------------------

Purchaser is entitled to indemnification under this Agreement exceed $100,000 in
the aggregate, in which case, upon exceeding such threshold amount, Purchaser
shall be entitled to recover all such Losses (including such initial threshold
amount). Except as expressly provided in the next sentence of this
Section 7.6(a), notwithstanding anything contained in this Agreement to the
contrary, in no event shall Seller’s liability for Losses under this
Section 7.2(a) exceed, in the aggregate, $1,500,000, in no event shall Seller’s
liability for Losses under Section 7.2(b) exceed, in the aggregate, the Purchase
Price; and in no event shall Purchaser’s liability for Losses under
Section 7.2(c) exceed, in the aggregate, the Purchase Price. The provisions of
this Section 7.6(a) shall not apply to Seller’s indemnification obligations
under this Agreement arising out of, relating to or resulting from fraud by such
party.

(b) Notwithstanding anything contained in this Agreement to the contrary, the
amount of an Indemnifying Party’s liability pursuant to this Section 7 shall be
net of any insurance proceeds or other third party indemnity or contribution
amounts actually recovered by an Indemnified Party. Each Indemnified Party shall
use commercially reasonable efforts to collect any such insurance proceeds or
other third party indemnity or contribution amounts recoverable by such
Indemnified Party, and in the event any such amounts are collected after a claim
for Losses has been paid by an Indemnifying Party, the Indemnified Party shall
promptly reimburse such amounts to such Indemnifying Party.

(c) Notwithstanding anything to the contrary contained in this Agreement, no
Indemnifying Party shall be liable to an Indemnified Party for any indirect,
special, punitive, exemplary or consequential loss or damage (including any loss
of opportunity or loss of value, revenue or profit) arising out of this
Agreement; provided, however, that the foregoing shall not be construed to
preclude recovery by an Indemnified Party in respect of any such Losses directly
incurred as a result of a Third Party Claim.

7.7 Sole and Exclusive Remedy. Following the Closing Date, except in the case of
fraud, the indemnification provided in this Section 7 shall be the sole and
exclusive remedy after the Closing Date for damages available to the parties to
this Agreement for breach of any of the terms, conditions, representations,
warranties or covenants contained in this Agreement, or any right, claim or
action arising from the transactions contemplated by this Agreement; provided,
however, that the parties may seek an injunction or injunctions to prevent a
breach of, or specific performance to enforce specifically the provisions of,
any covenant contained in this Agreement in any court of competent jurisdiction.

8. Miscellaneous Provisions

8.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given upon receipt if
(i) mailed by certified or registered mail, return receipt requested, (ii) sent
by Federal Express or other express carrier, fee prepaid, (iii) sent via
facsimile or electronic mail with receipt confirmed, or (iv) delivered
personally, addressed as follows or to such other address or addresses of which
the respective party shall have notified the other.

 

(a)    If to Seller, to:    Cypress Semiconductor Corporation    198 Champion
Court    San Jose, CA 95134

 

25



--------------------------------------------------------------------------------

   Fax: 408.943.2796    Attn: Brad W. Buss, Chief Financial Officer    Email:
bib@cypress.com    Attn: Victoria Tidwell, Vice President, Legal Affairs & Assc.
General Counsel    Email: Victoria.Tidwell@cypress.com    With a copy to:   
[Wilson Sonsini Goodrich & Rosati, Professional Corporation    650 Page Mill
Road    Palo Alto, California 94304-1050    Fax: 650.493.6811    Attn: Matthew
W. Sonsini   

Adit Khorana

   Email: msonsini@wsgr.com] (b)    If to Purchaser:    NetLogic Microsystems,
Inc.    1875 Charleston Road    Mountain View, CA 94043    Fax: 650.961.1092   
Attn: Ronald Jankov   

Mike Tate

  

Roland Cortes

   Email: rjankov@netlogicmicro.com   

 rcortes@netlogicmicro.com

   NetLogic Microsystems International Limited    C/O Appleby Corporate Services
(BVI) Limited    Palm Grove House    PO Box 3190,    Road Town,    Tortola,
British Virgin Islands    Attn: Ronald Jankov   

Roland Cortes

   Email: rjankov@netlogicmicro.com   

 rcortes@netlogicmicro.com

   With a copy to:    Bingham McCutchen LLP    1900 University Avenue    East
Palo Alto, California 94303-2223    Fax: 650.849.4800    Attn: Alan B. Kalin   
Email: alan.kalin@bingham.com

 

26



--------------------------------------------------------------------------------

8.2 Expenses. Except as otherwise provided in this Agreement, each party to this
Agreement will bear all the fees, costs and expenses that are incurred by it in
connection with the transactions contemplated by this Agreement, whether or not
such transactions are consummated.

8.3 Entire Agreement; Amendment; Waiver. The agreement of the parties, which is
comprised of this Agreement, the Schedules and Exhibits to this Agreement and
the documents referred to in this Agreement, sets forth the entire agreement and
understanding between the parties and supersedes any prior oral or written
agreements or Contract relating to the subject matter of this Agreement
(including, without limitation, that certain letter of intent, dated August 17,
2007, from Purchaser to Seller). This Agreement may be amended or modified only
by a written instrument signed by the parties. The party benefited by any
condition or obligation may waive the same, but such waiver shall not be
enforceable by the other party unless made by written instrument signed by the
waiving party.

8.4 Assignment; Binding Effect; Severability. This Agreement may not be assigned
by either party to this Agreement without the other party’s written consent.
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the permitted successors, legal representatives and permitted
assigns of each party to this Agreement. The provisions of this Agreement are
severable, and in the event that any one or more provisions are deemed illegal
or unenforceable the remaining provisions shall remain in full force and effect
unless the deletion of such provision shall cause this Agreement to become
materially adverse to either party, in which event the parties shall use best
efforts to arrive at an accommodation that best preserves for the parties the
benefits and obligations of the offending provision.

8.5 Governing Law; Forum. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the state of California
without regard to any principles governing conflicts of laws. Except as provided
otherwise in Section 7.5, any dispute which arises with respect to any part of
this Agreement shall be prosecuted in a court of competent jurisdiction situated
in Santa Clara County, California.

8.6 Public Announcement. Neither Seller or any of its Subsidiaries nor Purchaser
shall, without the approval of the other party, make any press release or other
public announcement concerning any terms of the transactions contemplated by
this Agreement or any Other Transaction Document, except as and to the extent
that any such party shall be so obligated by law, in which case the other party
shall be advised and the parties shall use their reasonable best efforts to
cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to (a) implement the provisions of this Agreement or (b) comply with
accounting and SEC disclosure obligations, if any.

8.7 No Third-Party Beneficiaries. Except as expressly provided by this
Agreement, nothing in this Agreement, express or implied, is intended to or
shall (a) confer on any Person other than the parties to this Agreement and
their respective permitted successors or assigns any rights (including, without
limitation, third party beneficiary rights), remedies, obligations or
liabilities under or by reason of this Agreement or (b) constitute the parties
to this Agreement as partners or as participants in a joint venture. Except as
expressly provided by this Agreement, this Agreement shall not provide Third
Parties with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement.

 

27



--------------------------------------------------------------------------------

8.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the signatures to such counterparts were
on one instrument. Delivery of signatures by electronic facsimile or other means
of electronic transmission will be evidence of execution and delivery of such
signatures.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser and Seller has caused this Agreement for
the Purchaser and Sale of Assets to be duly executed on its behalf by its duly
authorized officer as of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION     NETLOGIC MICROSYSTEMS, INC. By:   

/s/ Brad Buss

    By:  

/s/ Mike Tate

Name:   

Brad Buss

    Name:   Mike Tate Title:   

Chief Financial Officer

    Name:   Chief Financial Officer NETLOGIC MICROSYSTEMS INTERNATIONAL LIMITED
      BY:   

/s/ Ron Jankov

      Name:    Ron Jankov       Title:    Director      

 

29



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT NO. 1 TO

INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT

BY AND BETWEEN

CYPRESS SEMICONDUCTOR CORPORATION AND

NETLOGIC MICROSYSTEMS, INC.

Reference is made to that certain INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT
(the “Cross License Agreement”) dated as of February 15, 2006 by and between
Cypress Semiconductor Corporation, a Delaware corporation, having its principal
office at 198 Champion Court, San Jose, CA 95134 (“Seller”), and NetLogic
Microsystems, Inc., a Delaware corporation, having its principal office at 1875
Charleston Road, Mountain View, CA 94043 (“Purchaser”). Pursuant to Section 6.8
of the Cross License Agreement, this Amendment No. 1 to the Cross License
Agreement (this “First Amendment”) is entered into effective as of August 29,
2007 by and between the Seller and Purchaser. All capitalized terms used and not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Cross License Agreement.

RECITALS

A. Seller and Purchaser previously entered into that certain Agreement for the
Purchase and Sale of Assets, dated January 25, 2006, as amended on February 15,
2006 (the “2006 Purchase Agreement”), pursuant to which Purchaser acquired the
majority of Seller’s network search engine (NSE) business. In connection with
such asset sale, the Parties entered into the Cross License Agreement.

B. The Parties have also entered into that certain Agreement for the Purchase
and Sale of Assets, of even date herewith, pursuant to which Purchaser is
acquiring certain of Seller’s remaining network search engine products (the
“2007 Purchase Agreement”) and, to which this First Amendment is attached as
Exhibit A.

C. In connection with the 2007 Purchase Agreement, Purchaser desires to obtain
from Seller a non-exclusive license to certain intellectual property rights
included in Seller’s non-NSE business and Excluded Assets for use in connection
with the Acquired Assets and Acquired Products acquired by Purchaser under the
2007 Purchase Agreement.

D. In connection with the 2007 Purchase Agreement, Seller desires to obtain from
Purchaser a non-exclusive license back under certain of the Intellectual
Property Assets acquired by Purchaser under the 2006 Purchase Agreement and 2007
Purchase Agreement for use in connection with Seller’s Retained Products (as
defined in the 2007 Purchase Agreement) in Seller’s Field of Use.



--------------------------------------------------------------------------------

E. The Seller and Purchaser desire to amend the Cross License Agreement in the
manner set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of these premises, the parties intending to be
legally bound do hereby agree as follows:

1. The definition of “Acquired Products” under the license granted to Purchaser
under Section 2.1 of the Cross License Agreement shall be amended, as of the
effective date of this First Amendment, to include the Acquired Products and
Acquired Assets as defined in the 2007 Purchase Agreement.

2. As of the effective date of this First Amendment, the license granted to
Seller under Section 2.2 of the Cross License Agreement: (i) shall be
terminated, solely with respect to the Acquired Products and Acquired Assets as
each is defined in the 2007 Purchase Agreement; and (ii) shall continue in full
force and effect under the terms of the Cross License Agreement with respect to
the 2007 Retained Products as defined in the 2007 Purchase Agreement.

3. As of the effective date of this First Amendment, Section 1.1 of the Cross
License Agreement is amended and restated in its entirety to read as follows:

1.1 “Grant-Back IP” shall mean all Intellectual Property Assets described in
Section 2.1(a) of the 2006 Purchase Agreement, in each case, including, without
limitation, those items described on Schedule 2.1(a) of the 2006 Purchase
Agreement, and all Intellectual Property Assets described in Section 2.1(a) of
the 2007 Purchase Agreement, in each case, including, without limitation, those
items described on Schedule 2.1(a) of the 2007 Purchase Agreement, excluding,
however, the Sahasra Technology or any trademarks, service marks, trade names,
brand names, domain names, logos, trade dress and other source indicators or any
elements thereof or any statutory or common law rights relating thereto or
derivations thereof or any goodwill associated herewith.

Except for changes made by this First Amendment, the terms of the Cross License
Agreement, as amended, remain unchanged and shall continue in full force and
effect.

[Remainder of page intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser and Seller has caused this Amendment No. 1
to the Intellectual Property Cross License Agreement to be duly executed on its
behalf by its duly authorized officer as of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION     NETLOGIC MICROSYSTEMS, INC. By:   

/s/ Brad Buss

    By:  

/s/ Mike Tate

Name:    Brad Buss     Name:  

Mike Tate

Title:    Chief Financial Officer     Title:   Chief Financial Officer